Quinn, Chief Judge
(dissenting):
In my opinion, the accused’s pretrial statement and the other evidence do not raise an issue of self-defense. In his own statement the accused said he intended only to “scare . . . [Harris] away” when he swung the bayonet, and he did not even “know if . . . [he] had cut Harris or not.” He was so patently unafraid of the victim that he admits he threw the weapon away after two quick swings, and proceeded to strike the victim “twise [sic] with . . . [his] left fist knocking him down.” Manifestly, the accused did not use the bayonet because he feared that serious bodily injury would otherwise be inflicted upon him. See United States v Maxie, 9 USCMA 156, 25 CMR 418. I would affirm the ruling of the law officer and the decision of the board of review.